Citation Nr: 0014110	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-03 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 2, 1977, to March 31, 1977.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota.  

Initially, the issue in this case was whether new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disability.  In August 1998, the Board reopened the 
appellant's claim and remanded the case to the RO for a de 
novo review.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  The appellant served on active duty for training from 
February 27, 1977, to March 31, 1977.  

2.  The appellant was released from active duty for training 
after a finding that he was physically and mentally unable to 
complete basic training.  

3.  The appellant's current disability is related to his 
active duty for training.  


CONCLUSION OF LAW

An acquired psychiatric disability was incurred during active 
duty for training.  38 U.S.C.A. §§ 101, 1131 (West 1991); 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board has reopened the claim for service connection, 
the Board must now address the claim based on all the 
evidence of record.  Winters v. West, 12 Vet. App. 203, 206 
(1999).  

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the claimant as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim.  38 U.S.C.A. 
§ 5107.  In this regard, it is noted that the RO has made 
numerous attempts to obtain additional service personnel 
records, as well as medical records in the development of 
this claim without success.  

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).  "Active military, 
naval, or air service" includes any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, as well as any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for 
training is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes or by members of 
the National Guard of any state.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c)(1).  Inactive duty training means, inter 
alia, duty other than full-time duty prescribed for Reserves 
or the National Guard of any state. 38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a). The threshold requirement for 
service connection is that the claim is well grounded. 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  In order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. 
App. 498, 504 (1995).  Where the determinative issue involves 
a medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board finds that 
the appellant's claim is well grounded.  

The record shows that the appellant served on active duty for 
training from February 27, 1977 to March 31, 1977.  Service 
records show that when examined for enlistment into the 
California Army National Guard in December 1976, the 
appellant denied a history of any nervous trouble, and was 
found to be normal on psychiatric evaluation.  In a TDP 
Counseling Report dated on March 14, 1977, it was noted that 
the appellant could not walk or march correctly and was 
developing a poor attitude toward the military.  It was noted 
that the appellant was informed that he was falling behind in 
all areas, and that he would have to improve.  In a TDP 
Counseling report dated March 18, 1977, it was indicated that 
the appellant had a poor attitude toward his responsibilities 
as a soldier and toward his obligations.  It was reported 
that he did not want to adjust and that it appeared that the 
appellant would not be a productive soldier.  It was 
concluded that the appellant lacked all motivation and drive 
and that he was physically and mentally unable to complete 
basic training.  

In August 1977, the appellant was hospitalized at a private 
facility for approximately one year.  On evaluation at 
admission, latent schizophrenia was diagnosed.  On social 
examination, it was noted that he had been referred to the 
Probation Department in April 1977 by his parents after they 
reported that they could not handle him.  It was reported 
that he had a history of having difficulty adjusting and 
getting along with others.  It was noted that according to 
the appellant's records at the National Guard the appellant 
was mentally incapable of coping with the stresses of 
military life and he refused to obey direct orders.  It was 
stated that upon returning home from the Guard he spent most 
of his time lying around the house, being abusive to his 
family and eventually not showering or shaving.  The 
discharge diagnosis was, adjustment reaction of adolescence.  

At a personal hearing in December 1986, the appellant noted 
that he did not adjust well to military life, and described 
his experiences.  A complete transcript is of record.  

In an October 1989 letter, a private psychiatrist noted that 
the appellant had a long documented history of chronic 
schizophrenia since the age of 18, when he had an episode of 
acute psychosis and received a medical discharge from the 
military.  

At a personal hearing in May 1996, the appellant noted that 
he had problems while on active duty for training, including 
hallucinations.  He stated that he had seen a psychiatrist 
during that time.  A complete transcript is of record.  

On examination for Social Security disability in August 1995, 
the appellant gave a history of having auditory 
hallucinations while in the Army.  He currently complained of 
hearing voices, poor sleep, and irritability.  The diagnosis 
was, schizophrenia, chronic, undifferentiated type.  

On VA examination in August 1999, the appellant reported 
being released from active service in March 1977 for not 
taking direct orders.  The examiner stated that the appellant 
met the full criteria for schizophrenia, paranoid type.  It 
was noted that the review was based entirely on the claims 
file.  The examiner stated that the appellant's current 
symptoms were in a modicum of control and that he was 
compliant with his medication.  The examiner opined that it 
was at least as likely as not that the nature and etiology of 
the appellant's present psychiatric illness was related to 
his three months and sixteen days of active duty for training 
since he was unable to fulfill his military duties.  It was 
noted that shortly thereafter, the appellant was hospitalized 
for psychiatric problems.  The examiner discussed the 
appellant's history in support of his opinion.  The Board 
notes that the examiner offered a through and complete review 
of the record in this claim.  He submitted a well reasoned 
analysis concerning the etiology of the veteran's psychiatric 
disability based on the evidence of record.  The Board finds 
this opinion most probative of the issue on appeal.  

The Board finds that the evidence reasonably supports a 
finding that service connection is warranted for a 
psychiatric disability.  While there is no evidence of 
treatment during active duty for training, the appellant was 
separated due, at least in part, to mental problems and 
thereafter within a few months was hospitalized for mental 
problems.  A VA examiner has stated that the appellant's 
current disability is related to his active duty service, and 
has offered complete rationale for such finding.  There is no 
relevant evidence in the record that disputes this finding.  
Thus with the resolution or reasonable doubt in the favor of 
the appellant, the Board finds that service connection for an 
acquired psychiatric disability is warranted.  


ORDER

Service connection for an acquired psychiatric disability is 
granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

